—Judgment, Supreme Court, Bronx County (John Collins, J.), entered May 5, 1993, which denied petitioner’s application for an order declaring unconstitutional a new telephone system to be implemented in petitioner’s place of incarceration that allegedly limits inmates to one free telephone call a day in violation of their right to counsel, and other related relief, unanimously affirmed, without costs.
Petitioner’s application was properly denied for failure to specify any instances where an alleged abridgment of his free telephone access to the courts or counsel caused him injury or prejudice (see, People v Hendy, 159 AD2d 250, lv denied 76 NY2d 736; cf., Bell v Wolfish, 441 US 520). Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.